DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 1, 4, 5, 8, & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sghaier, Sensitivity enhancement of AlGaAs/InGaAs/GaAs quantum well based Hall device . Journal of Applied Physics 100 (2006), 044316-1-044316-5 as cited in IDS. 
Regarding claim 1, Sghaier et al discloses a semiconductor stack for a Hall effect device, the semiconductor stack comprising: a bottom barrier (buffer) comprising AlxGa1-xAs  (x=0); a channel (channel fig. 1b))comprising InyGa1-yAs, on the bottom barrier(buffer); a channel barrier (spacer below the delta doped layer ) wherein a conduction band edge of the bottom barrier(buffer) and the first layer(Al0.33Ga..67As fig. 1b portion of the first layer (spacer Al0.15Ga.85As  ) is higher than a conduction band edge of the channel (fig. 4c); a doping layer (Si delta doped layer) fig. 1b comprising a composition of Al, Ga and As and doped with n-type material; a top barrier(AlzGa1-z As) fig. 1b  comprising a composition of Al, Ga and As. Sghaier et al In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 4, Sghaier et al discloses wherein the channel barrier comprises a second layer between the first layer and the channel, the second layer comprising AlvGa1-vAs with 0.2 < v <0.6 wherein the second layer has a higher conduction band edge than the first layer fig 4c but fail to teach and with a thickness which is at least 2 nm and which is smaller than or equal to 6 nm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a thickness of at least 2 nm and which is smaller than or equal to 6 nm through routine experimentation to optimize charge density. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 5, Sghaier et al discloses wherein 0.2≤ v≤ 0.4 fig. 4c.

Regarding claim 8, Sghaier et al discloses wherein the Al, Ga,As composition of the doping layer (Si delta doping) is such that for AlwGa1-wAs, 0.1 ≤ w ≤0.22 (fig. 1b/4c).  
Regarding claim 10, Sghaier et al discloses wherein the Al, Ga, As composition of the top barrier is such that for AltGa1-tAs, (3rd or 4th  AlxGa1-xAs) fig. 1b but fails to teach 0.1 ≤t ≤0.3. However, Sghaier et al discloses that the barrier with (x) can be smaller than 0.33 (pp 044316-3 para 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve 0.1 ≤t ≤0.3 through routine experimentation to optimize charge density. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

Claims 2, 6, 7, & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sghaier, Sensitivity enhancement of AlGaAs/InGaAs/GaAs quantum well based Hall device. Journal of Applied Physics 100 (2006),044316-1-044316-5 as cited in IDS in view of Mosser (US Patent 5,442,221)
Regarding claim 2, Sghaier et al discloses  wherein a concentration of In in the channel is such that 0.01 ≤ y ≤0.2 (pp 044316-1 col 2 para 1 lines 1-3)but fails to teach wherein the channel has a thickness which is between 10 and 20 nm.  


Regarding claim 6, Sghaier et al discloses wherein the doping concentration of the n- type material in the doping layer but fails to teach is between 10x1011 cm-2 and 0.8x1012 cm-2.  
However Mosser et al teaches Hall effect sensor having a carrier injection layer (20) having a concentration in a range  from 1011 cm-2 to 1012 cm-2  (col. 6, lines 21-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sghaier et al with the teachings of Mosser et al in order to obtain a particular density per unit area of carriers in the channel.
Regarding claim 7, Sghaier et al discloses all the claim limitations of claim 1 but fails to teach wherein the doping layer has a thickness below 5 nm and above 1 nm. 
However, Mosser et al teaches Hall effect sensor having a carrier injection layer (20) with a thickness of 40 angstrom (4nm) (col. 6, lines 34-35).  It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Sghaier et al with the teachings of Mosser et al in order to obtain a particular density per unit area of carriers in the channel.
Regarding claim 9, Sghaier et al discloses all the claim limitations of claim 9 but fails to teach wherein the thickness of the top barrier is between 40 nm and 2 µm.  
pGa1-pAs) 22 having a thickness of 200 angstroms to 2 µm (col. 6, lines 53-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sghaier et al with the teachings of Mosser et al. to provide a lesser thermal drift of the carrier density.

Claim 3 & 11- 14   is/are rejected under 35 U.S.C. 103 as being unpatentable over Sghaier, Sensitivity enhancement of AlGaAs/InGaAs/GaAs quantum well based Hall device . Journal of Applied Physics 100 (2006),044316-1-044316-5 as cited in IDS in view of Kunets, Generation-Recombination Noise in Pseudomorphic Modulation-doped  Al0.2Ga0.8/ In0.1 Ga0.9As/GaAs Micro-Hall Devices, IEEE Sensor Journal Vol. 5, No. 5 October 2005, pp 883-888 as cited in IDS.

Regarding claim 3, Sghaier et al discloses all the claim limitations of claim 1 but fails to teach  wherein a concentration of Al in the bottom barrier is such that 0.1 ≤ x ≤ 0.4.  
However, Kunets et al teaches a GAN buffer layer with insertion of a ten period 15 Angstrom Al.2Ga0.8/ 15 angstroms GaAs superlattice (pp. 884 para 1 lines 1-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bottom barrier of Sghaier et al et al with 15 Angstrom Al.2Ga0.8/ 15 angstroms GaAs superlattice as taught by Kunets such that the bottom barrier having  0.1 ≤ x ≤ 0.4 results, in order to avoid dislocations oncoming form the GaAs substrate.

However, Kunets et al teaches a buffer layer having a thickness of 500 nm (pp. 884 para 1 lines 1-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sghaier et al with teachings of Kunets et al to avoid dislocations. 
Regarding claim 12, Sghaier et al discloses all the claim limitations of claim 1 and further teaches a GaAs cap layer (fig. 1b)but fails to teach that it is n-doped.
However, Kunets et al discloses where an n-doped cap layer (Si doped GaAs cap layer ) is present on the top barrier (spacer layer Al.2Ga 0.8As)(pp. 884 para 1 lines 8-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sghaier et al with the teachings of Kunets et al to minimize contact resistance.

Regarding claim 13, Sghaier et al discloses wherein the bottom barrier (GaAs buffer) fig. 1b is present but fail to teach on a substrate.
However, Kunets et al discloses having a bottom barrier on a substrate (GaAs) (pp. 884 para 1 lines 1-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sghaier et al with the teachings of Kunets et al to avoid dislocations oncoming form the GaAs substrate.

Regarding claim 14, Sghaier et al discloses all the claim limitations of claim 1 but fails to teach wherein ohmic contacts are provided on the top barrier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LATANYA N CRAWFORD EASON/          Primary Examiner, Art Unit 2813